Citation Nr: 1813011	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-05 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for endocarditis (claimed as rheumatic heart valve disease). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1958 to July 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current endocarditis was initially manifested within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for rheumatic heart valve disease have been met.  38 U.S.C.A. §§1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Rheumatic Heart Valve Disease

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection can also be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2017).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Endocarditis (This term covers all forms of valvular heart disease) is a disease subject to presumptive service connection if it becomes manifested to a compensable degree within one year following separation from service. See 38 C.F.R. § 3.309 (a).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that his rheumatic heart valve disease is related to active duty service.  More specifically, the Veteran contends that his in-service treatment for acute respiratory disease caused his post service acute rheumatic fever, which in turn caused his current rheumatic heart valve disease.  

The record demonstrates that the Veteran has a current diagnosis of rheumatic heart valve disease, which has been confirmed by the May 2015 examination and November 2017 medical opinion.  Therefore the Veteran has fulfilled the first element of Shedden by displaying a current disability.  Shedden, 381 F.3d at 1167 (Fed. Cir. 2004).  

It should be noted that the Veteran's service treatment records (STR) are fire related and unfortunately are not available.  The limited STRs that are available indicate that the Veteran was treated in service for acute respiratory disease in April 1958.  

Following service the Veteran was treated for acute rheumatic fever in December 1959.  The treatment records also note that the Veteran's chest and lungs were clear anterior and posterior.  It was also noted that there was borderline cardiac enlargement with no significant pulmonary or pleural findings noted.  

In May 2015 the Veteran was afforded a VA examination.  The examiner did not examine the Veteran in-person, but reviewed the available records.  She found the Veteran had a history of heart valve replacement and maze procedure for atrial fibrillation, which took place in August 2013.  In addition, she found that the Veteran had diagnoses of moderate mitral regurgitation, moderate mitral stenosis, rheumatic heart valve disease, hypertension, hyperlipidemia, chronic RI and chronic atrial fibrillation.  The etiology of the Veteran's heart condition was determined to be a valvular defect.  

Based upon a review of the claims file the examiner determined that the Veteran's claimed condition was less likely than not that (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that according UptoDate search, acute rheumatic fever causes a pancarditis affecting the valve leaflets, pericardium, epiardium, myocardium, endocardium.  Mitrial regurgitation is the most common valve lesion.  There is a long latent period e.g.20 to 40 years, between the acute rheumatic fever and the onset of rheumatic heart disease.  She further noted acute rheumatic fever diagnosis is established largely on clinical grounds based initially on the Jones criteria.  Subsequently, the American heart Association established guidelines for the diagnosis in 1992.  They are as follows, and they do not include acute respiratory disease which the Veteran experienced while in service.  The five major manifestations are migratory arthritis (predominantly involving the large joints), cariditis and valvulitis, central nervous system involvement, erythema marginatum and subcutaneous nodules.  The four minor manifestations are arthralgia, fever, elevated acute phase reactants and prolonged PR period.  

The Veteran submitted private treatment records dated April 2015 which confirmed his diagnoses of mitrial valve replacement, hypertension, coronary artery disease and atrial flutter. 

In November 2017 the Veteran was afforded a cardiology medical opinion.  The cardiologist determined that the Veteran had diagnoses of endocarditis, mitral valve replacement for mitral stenosis and rheumatic mitral stenosis.  He concluded that it is certain that the Veteran's heart disease is related to his December 1959 diagnosis of rheumatic fever.  The cardiologist's rationale stated that the natural history of rheumatic fever is chronic valvulitis (endocarditis) of the mitral valve leading to progressive mitral stenosis and atrial arrhythmia.  

It was also determined that there was no current diagnosis of myocarditis.  He noted that myocarditis may be seen during the acute stage of rheumatic fever that was present in December 1959 leading to the borderline cardiac enlargement by chest radiography.  However, myocarditis subsides after the acute stage leaving only a chronic valvular endocarditis.  

Having carefully reviewed the record, the Board has determined that service connection on a presumptive basis under 38 C.F.R. § 3.309 (a).  While the Veteran's rheumatic heart valve disease has not been linked to his in-service acute respiratory disease, the record shows that the Veteran had symptoms of an enlarged heart within one year of his separation from service.  While it is unclear whether rheumatic fever began during service, the record clearly shows that he developed a cardiac condition initially manifested by an enlarged heart within one year of his separation from service and his currently diagnosed endocarditis has been etiologically linked to his rheumatic fever in 1959.  

The Board recognizes that medical records during the year following his separation from service are few and it is unclear as to the severity of the heart disability during that time.  However, the Board will resolve doubt in the Veteran's favor and find that, given the nature of his rheumatic fever and that rheumatic fever was clearly in an active stage during that time, his heart disability was likely manifested to a compensable degree in 1959.  Accordingly, the Board will afford him the benefit of the doubt and award service connection for his currently diagnosed endocarditis on a presumptive basis.    38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).


ORDER

Service connection for endocarditis is granted, subject to the laws and regulations pertaining to the payment of VA compensation.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


